Case 7:20-cv-00127-DC-RCG Document1 Filed 05/20/20 Page 1 of 6

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) F | L E L)
IN THE UNITED STATES DISTRICT COURT MAY 20 2020
FOR THE «4 DISTRICT OF TEXAS

 

DIVISION CLERK, U.S. DISTRICT COURT
WESTERN DISTRICT OF

E yh Who 35 Juaw AraC eZ Fasc | \S ey SRN

Plaintiff's Name and ID Number
Ip \\
MICNe
Place of Confinement :
| casENo.7- 20 - @v- 12.7-DO RC

(Clerk will assign the number)

Micllooc! (nut) Shoctles Delorean}

Defendant’s Name and Address

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure. .

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address

list of the divisional clerks.
Case 7:20-cv-00127-DC-RCG NC 1 Filed 05/20/20 Page 2 of 6
Il. | PLACEOF PRESENT CONFINEMENT: DC

Ill. | EXHAUSTION OF GRIEVANCE PROCEDURES: fo.
Have you exhausted all steps of the institutional grievance procedure? VYES __NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution. —

IV. PARTIES TO THIS SUIT: _
A. Name and address ofplaintiff, EZ AM A A he (CD uc "V) “4 VC h, C Cc
715 NM Tl lden

 

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Mcllancl CAKO TY Shec tes De Partmen}

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Gught hep: Bn $e ‘WU acl rel leasec! Lac deacl £0

VS haspy-te
Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

Defendant #4:

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
Case 7:20-cv-00127-DC-RCG Document 1 Filed 05/20/20 Page 3 of 6
V. STATEMENT OF CLAIM:
State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the

complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

T was detainecl On Actaher AY, 20 | (rf While £ wos
in MCDC I obie inect the hep). B. atte, 5 months
OF bea'na dlotained, T oll ottrcec bemectz t+ £
lun tlediag Vellow bal th ey Sard they Cou Hint do_
dny byvic, ok Me. Mh Avy Stattecl ouelling av lalve
sown t Was lite. Lkvec SoHtS web +0

the ER with me- 2 days later acl to da | lacb +o
EQ. With o€G iceK Ferber. aol Spent fei) hours: Ray later

T wax wher back gu! ofhrec White s-yecl a night wth mie
The next day MEDC Rc [ease] +) ANE hosps'ta\, are TidlS wher
VI. RELIEF: 4}2Y +olq) me L neec Niyes frasplant.
State briefly nan what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes

Mabe it La)'C aoe! Wat Justce

 

VI. GENERAL BACKGROUND INF ORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Kubha 4anche 7

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

LATVIA

VII. SANCTIONS:
A. Have you been sanctioned by any court as a result of any eons you have filed? ____YES MK NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

 

 

1.

2. Case number: il [ fe

3. Approximate date sanctions were imposed: yU A #
4, Have the sanctions been lifted or otherwise satisfied? ____ YES _YNo
Case 7:20-cv-00127-DC-RCG Document1 Filed 05/20/20 Page 4 of 6

CO [
: ~Q'

 
Case 7:20-cv-00127-DC-RCG Document1 Filed 05/20/20 Page 5 of 6 ;
YES eo

C. Has any court ever warned or notified you that sanctions could be imposed?

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): , / |

 

2. Case number: / 4

JN { \

 

 

 

3. Approximate date warning was issued:

 

Executed on: te hy \ 4 | OW xO | f.
DATE

Lublti 0 Do Me AZ

"Signature: of Plaintiff) ee

PLAINTIFF’S DECLARATIONS

1.

Signed this

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct. .
I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

I understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

I understand even ifI am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

/ C day of Ei ¢ ho i , 20 dO.

(Day) (month) i, (year),

 

 

A ‘wad f 2, Aew Che—

(Signature of Plaintiff) Ni eae

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the .
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 7:20-cv-00127-DC-RCG Document1 Filed 05/20/20 Page 6 of 6

 

 

 

 

 

 

 

 

Aind3ad -
Ag -
SVXAL AO LOINLSICG NYALSAM
“LYNOD LOILSIG SN “MYSAI1D

0202 0 % -AVIN
d3A19903y

NE 2062 XL ‘puelpry

fof? TA ee wD ABELL X0g "Og
teens bey : 4aJUaD uoquejaq
Tey Le AuNod puelpiy

 

 

 

 

 
